 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     702-388-6418 (fax)
 6   Susan.cushman@usdoj.gov
     Attorney for the plaintiff
 7
                      UNITED STATES DISTRICT COURT
 8                         DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       )
                                                     )   Case No.: 2:18-cr-0014-RFB-PAL
10                    Plaintiff,                     )
                                                     )   STIPULATION TO CONTINUE
11                                                   )   SENTENCING
            vs.                                      )   (Second Request)
12                                                   )
     ARTURO GOMEZ,                                   )
                                                     )
13                    Defendant.                     )
                                                     )
14

15                IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS
16   A. TRUTANICH, United States Attorney; SUSAN CUSHMAN, Assistant United States
17   Attorney, counsel for the United States of America and YI LIN ZHENG, counsel for
18   defendant, that sentencing in the above-captioned matter currently scheduled for sentencing
19   on Thursday, March 14, 2019, at 2:30 p.m. be vacated and continued to a date and time
20   convenient to all parties, but no later than two weeks.
21
                  This Stipulation is entered into for the following reason:
22
                  1. The counsel for government has a conflict with the date and time.
23

24                2. The parties agree to the continuance.
 1   3. The defendant is in custody and does not object to the continuance.

 2
     4. This is the second request to continue the sentencing.
 3
     DATED this 12th day of March, 2019.
 4
                                     Respectfully Submitted,
 5
                                     NICHOLAS A.TRUTANICH
                                     United States Attorney
 6

 7
                                     /s/ Susan Cushman
                                     SUSAN CUSHMAN
 8
                                     Assistant United States Attorney
 9
                                     /s/ Yi Lin Zheng
10
                                     YI LIN ZHENG, ESQ.
                                     Counsel for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                    2
 1

 2                 UNITED STATES DISTRICT COURT
 3                      DISTRICT OF NEVADA
 4

 5   UNITED STATES OF AMERICA,                    )
                                                  ) Case No.: 2:18-cr-0014-RFB-PAL
 6                 Plaintiff,                     )
                                                  ) ORDER TO CONTINUE
                                                  ) SENTENCING
 7         vs.                                    )
                                                  )
 8   ARTURO GOMEZ,                                )
                                                  )
 9                 Defendant.                     )
                                                  )
10
           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court hereby orders that sentencing in the above-captioned matter be vacated and continued
12
                  21
     until March _________,                      10 :00 a .m.
                            2019 at the hour of __________
13
           DATED this 13th day of March, 2019.
14

15
                                              ________________________________
16                                            RICHARD F. BOULWARE,II
                                              UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24
                                              3
